Moyer, C.J.,
concurring in part and dissenting in part.
*97{¶ 41} I concur in the syllabus of the majority opinion, but I respectfully dissent from the majority’s application of the rule of law to the facts of this case and from its judgment. While I agree that when determining the best interest of a child under R.C. 2151.414(D), a trial court may not rely solely on the limited cognitive abilities of the parents, I disagree that the trial court in this case based the decision to terminate custody on those facts alone. To the contrary, the trial court considered the factors required by R.C. 2151.414 and concluded that granting permanent custody of D.A. to Tuscarawas County Job and Family Services (“the agency”) was in the child’s best interest.
{¶ 42} R.C. 2151.414 protects a parent’s constitutional rights in a permanent-custody proceeding by establishing the procedures a trial court must follow and the findings a trial court must make before terminating parental rights. R.C. 2151.414(B) requires that all of the trial court’s findings be supported by clear and convincing evidence. This court has defined “clear and convincing evidence” as “that measure or degree of proof which is more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in the mind of the trier of facts a firm belief or conviction as to the facts sought to be established.” Cross v. Ledford (1954), 161 Ohio St. 469, 53 O.O. 361, 120 N.E.2d 118, paragraph three of the syllabus.
{¶ 43} Here, the court was determining both the best interest of the child under R.C. 2151.414(D) and whether the child could be placed with either parent within a reasonable time under R.C. 2151.414(E). In determining the best of interest of a child under R.C. 2151.414(D), the court shall consider “all relevant factors,” including, but not limited to, five specific factors listed in the statute. These five factors include (1) “[t]he interaction and interrelationship of the child with the child’s parents,” (2) “[t]he wishes of the child,” (3) “[t]he custodial history of the child,” (4) “[t]he child’s need for a legally secure permanent placement,” and (5) whether factors listed in other specified subsections apply.
{¶ 44} In determining whether a child can be placed with either parent within a reasonable time, a court must, under R.C. 2151.414(E), consider “all relevant evidence” and determine by “clear and convincing evidence” whether one or more factors from a list of factors exist as to each of the child’s parents. Under subsection (E)(1) (the first factor), a court must determine whether following the placement of the child outside the home and “notwithstanding reasonable case planning and diligent efforts by the agency to assist the parents to remedy the problems * * *, the parent has failed continuously and repeatedly to substantially remedy the conditions causing the child to be placed outside the child’s home.” Under subsection (E)(2), a court must determine whether chronic mental illness of the parent “is so severe that it makes the parent unable to provide an adequate *98permanent home for the child at the present time and, as anticipated, within one year.” Under subsection (E)(16) (the final factor in the list), the court must consider “[a]ny other factor the court considers relevant.”
{¶ 45} The record in this case provides several facts that are relevant to the court’s determinations under R.C. 2151.414. D.A.’s family has long been involved with the agency, and previously, two other children were removed from the mother’s custody. The trial court found that the agency first became involved in the family with regard to D.A. in 1996, followed by contacts in 1998 and 2004.
{¶ 46} In 2004, D.A. was placed in temporary custody with the agency after his mother contacted the police and indicated that she was afraid she would hurt her son if he were not removed from her home. The court also found that the parents “have no real comprehension as to why [D.A.] was removed from their care” and that there was “no information to indicate that the deficits demonstrated by [the parents could] be improved to any significant degree.”
{¶ 47} The agency case manager testified that she had observed the mother display aggressive behavior toward her son during a supervised visit and that she did not observe any changes in the ability of the parents to care for D.A. during the year D.A. was in temporary custody.
{¶ 48} An agency employee responsible for parent-education classes for D.A.’s parents also observed no real changes in the parents’ ability to care for their son and continued to be concerned over the parents’ lack of understanding of basic parenting concepts. The agency had a difficult time providing services to the parents and implementing the case plan as a result of the intellectual limitations of the parents and the parents’ failure to engage in appropriate services.
{¶ 49} A board-certified psychologist who evaluated D.A.’s parents testified as to her significant concern regarding the parents’ ability to provide adequate care for D.A.
{¶ 50} R.C. 2151.414 requires clear and convincing evidence to show that the child’s best interest is served by a grant of permanent custody to the agency. Clear and convincing evidence does not require absolute certainty — the standard requires only “proof which is more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty as is required ‘beyond a reasonable doubt’ in criminal cases.” Cross v. Ledford, 161 Ohio St. 469, 53 O.O. 361, 120 N.E.2d 118, paragraph three of the syllabus.
{¶ 51} The trial court’s judgment entry states that the court considered all the factors listed in R.C. 2151.414 and found that granting permanent custody of D.A. to the agency was in the best interest of the child. There is sufficient evidence to support this finding, independent of a finding regarding the mental capacities of the parents. Had the trial court simply concluded that the evidence of the *99parents’ limited mental capacities was sufficient evidence to support permanent commitment of D.A. to the agency, I would concur in the majority’s application of the law to the record in this case. But evidence of the parents’ mental capacities was not the sole basis of the trial court judgment. Surely, if the parents were of average intelligence and had engaged in this same conduct and the expert’s opinion regarding future parental conduct was the same, the majority would conclude that the trial court was correct in holding that it was in D.A.’s best interest to be removed from his parents.
J. Dean Carro, for appellants.
David W. Haverfield and Michelle A. McGonnell, for appellee.
Katherine Hunt Federle and Jason A. Macke, urging reversal for amicus curiae, the Justice for Children Project.
{¶ 52} The court of appeals correctly stated that it could not overturn the trial court’s findings “if the record contains competent, credible evidence by which the court could have formed a firm belief or conviction that the essential statutory elements for a termination of parental rights have been established.” In re Adkins, 5th Dist. Nos. 2005AP06-0044 and 2005AP07-0049, 2006-Ohio-431, 2006 WL 242557, ¶ 17, citing Cross v. Ledford, 161 Ohio St. 469, 53 O.O 361, 120 N.E.2d 118, paragraph three of the syllabus.
{¶ 53} Because I conclude that the court of appeals correctly applied the proper standard of review to the trial court judgment, I respectfully dissent.
O’Connor, J., concurs in the foregoing opinion.